Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character; 
“100” has been used to designate both a scenario and a scheme (paragraph 0010),  
“110” has been used to designate a vehicle and a camera (paragraph 0014),
“114” has been used to designate both a gimbal mount and actuators (paragraph 0013), and
“120” has been used to designate both a virtual reality-based controller and a user (paragraph 0042).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of communicating between systems, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a method of communication between systems. Additional elements are provided in claim 8, such as receiving a video stream and creating a virtual reality view, but no further implementation/action regarding these elements occur, rendering them as extra solution activity. In addition, the remaining claim limitations either work to develop the abstract idea further (such as identifying conditions), or to implement the idea onto generic computer components (specifically a processor). The recited abstract idea is not integrated into a practical application. In particular, Claims XXX do not present any additional elements to integrate the idea into a practical application. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claims 8-13 are directed to an abstract idea.
Claims 8-13 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 8-13 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 8-13 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 8-13 are not patent eligible under 35 U.S.C 101.


	The examiner notes that a potential way to overcome the 101 rejection would be to more positively recite a control aspect, such as in claims 1 and 14 (explicitly controlling the system rather than merely sending a control signal).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iagnemma (US20170336788A1).
Regarding claim 1, Iagnemma discloses;
A method (disclosed as supervisory control, abstract), comprising: 
establishing, by a processor of a control system of a vehicle (disclosed as a computer system/data processor, element 18), a wireless communication with a remote controller (disclosed as the computer system connecting to communication devices, element 60, shown in Fig 3, to communicate with vehicles and infrastructure, paragraph 0069, and a wireless communication device, element 72) communicating; 
disclosed as providing data, including video information from a camera of the vehicle, paragraph 0079, which is communicated to an operator/teleoperator in a remote location, paragraph 0078); 
receiving, by the processor, a maneuvering signal from the remote controller (disclosed as the remote operator conducting supervisory control, with a set or sequence of control actions, paragraph 0082); and 
controlling, by the processor, a steering of the vehicle, a speed of the vehicle, or both, according to the maneuvering signal (disclosed as the driving mechanisms of the vehicles being controlled by the set or control actions, paragraph 0082, including speed and maneuvers, paragraph 0076).  

Regarding claim 3, Iagnemma discloses;
The method of claim 1 (see claim 1 rejection), further comprising: 
determining, by the processor, that a condition with respect to the vehicle exists (disclosed as determining a vehicle condition, element 56, paragraph 0067); and 
notifying, by the processor, the remote controller about the condition (disclosed as communicating properties to the operator regarding vehicle and driver/passenger states and conditions, paragraph 0075), 
wherein the receiving of the maneuvering signal comprises receiving the maneuvering signal responsive to the notifying of the remote controller about the condition (disclosed as the operator engaging in supervisory control under certain conditions, such as driver incapacitation, paragraph 0045).  

Regarding claim 4, Iagnemma discloses;
see claim 3 rejection), wherein the condition comprises a failure of an autonomous system of the vehicle (disclosed as detecting conditions of mechanical faults, paragraph 0067), inability of a human driver of the vehicle to operate the vehicle (disclosed as the operator [driver] becomes incapacitated, paragraph 0045, and the alertness/health of a human driver, paragraph 0075), or both.  

Regarding claim 8, Iagnemma discloses;
A method (disclosed as supervisory control, abstract), comprising: 
establishing, by a processor of a virtual reality-based controller (taught as a virtual reality display device which is used to control a vehicle in teleoperation, paragraph 0075), a wireless communication with a control system of a vehicle (taught as communicating information and commands between the vehicle and the display device, paragraph 0075); 
receiving, by the processor, a stream of video images captured by a camera associated with the vehicle (disclosed as providing data, including video information from a camera of the vehicle, paragraph 0079, which is communicated to an operator/teleoperator in a remote location, paragraph 0078); 
creating, by the processor, a virtual reality view from a perspective of a driver of the vehicle based at least in part on the stream of video images (shown in Fig 19 as a virtual reality in-vehicle head-up display); and   
providing, by the processor, a maneuvering signal to the control system to control a steering of the vehicle, a speed of the vehicle, or both (disclosed as the remote operator conducting supervisory control, with a set or sequence of control actions to control the driving mechanisms of the, paragraph 0082, including speed and maneuvers, paragraph 0076).  

Regarding claim 10, Iagnemma discloses;
The method of claim 8 (see claim 8 rejection), wherein the providing of the maneuvering signal to the control system comprises: 
receiving, by the processor, a notification from the control system indicating an existence of a condition with respect to the vehicle (disclosed as communicating properties to the operator regarding vehicle and driver/passenger states and conditions, paragraph 0075); and 
providing, by the processor, the maneuvering signal to the control system responsive to receiving the notification (disclosed as the operator engaging in supervisory control under certain conditions, such as driver incapacitation, paragraph 0045).  

Regarding claim 11, Iagnemma discloses;
The method of claim 10 (see claim 10 rejection), wherein the condition comprises a failure of an autonomous system of the vehicle (disclosed as detecting conditions of mechanical faults, paragraph 0067), inability of a human driver of the vehicle to operate the vehicle (disclosed as the operator [driver] becomes incapacitated, paragraph 0045, and the alertness/health of a human driver, paragraph 0075), or both.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma (US20170336788A1) and further in view of Rust (US20170192423A1).
Regarding claim 2, Iagnemma teaches;
The method of claim 1 (see claim 1 rejection). However, Iagnemma does not explicitly teach; wherein the providing of the stream of video images, the receiving of the maneuvering signal, or both, is in accordance with a User Datagram Protocol (UDP).  
Rust teaches; wherein the providing of the stream of video images, the receiving of the maneuvering signal, or both, is in accordance with a User Datagram Protocol (UDP) (taught as compressed video feeds being transmitted to the remote human expert [operator] via a UDP, paragraph 0106).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a UDP for communication as taught by Rust in the system taught by Iagnemma in order to improve communication. UDP is well known to be used for time sensitive applications to speed up transmission1, which effectively improves remote control by reacting faster to commands.

It has been determined that claims 9 and 15 contain no further limitations apart from those previously addressed in claim 2. Therefore, claims 9 and 15 are rejected under the same rationale as claim 1.

Claims 5-6, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma (US20170336788A1) and further in view of Wang (US20160159463A1).
Regarding claim 5, Iagnemma teaches;
The method of claim 1 (see claim 1 rejection). However, Iagnemma does not explicitly teach; further comprising: 
receiving, by the processor, a camera adjustment signal from the remote controller; and 
controlling, by the processor, one or more actuators to adjust a position of the camera according to the camera adjustment signal.  
Wang teaches; receiving, by the processor, a camera adjustment signal from the remote controller (taught as a user adjusting a camera, element 105, paragraph 0217); and 
controlling, by the processor, one or more actuators to adjust a position of the camera according to the camera adjustment signal (taught as a user adjusting a payload [which includes a camera, element 105], paragraph 0217, and further includes actuators to move frame components, such as a payload, paragraph 0187).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera adjustment as taught by Wang in the system taught by Iagnemma in order to improve visibility and control of the remote operation of a vehicle. As suggested by Wang, such a system allows a user to better track and observe real time scenarios based on feedback real time images (paragraph 0217) and improve the flexibility and functionality (paragraph 0005), which is critical in controlling a vehicle remotely.

Regarding claim 6, Iagnemma as modified by Wang teaches;
The method of claim 5 (see claim 5 rejection). However, Iagnemma does not teach; wherein the controlling of the one or more actuators to adjust the position of the camera comprises adjusting a roll, a pitch, a yaw, or a combination thereof with respect to the position of the camera.  
	Wang teaches; wherein the controlling of the one or more actuators to adjust the position of the camera comprises adjusting a roll, a pitch, a yaw, or a combination thereof with respect to the position of the camera (taught as adjusting a payload [including a camera, paragraph 0217] about one or more pivot axis, including roll, pitch, and yaw, paragraph 0187).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera adjustment as taught by Wang in the system taught by Iagnemma in order to improve visibility and control of the remote operation of a vehicle. As suggested by Wang, such a system allows a user to better track and observe real time scenarios based on feedback real time images (paragraph 0217) and improve the flexibility and functionality (paragraph 0005), which is critical in controlling a vehicle remotely.

It has been determined that claims 12-13 and 18-19 contain no further limitations apart from those previously addressed in claims 5-6. Therefore, claims 12-13 and 18-19 are rejected under the same rationale as claims 5-6 respectively.

Regarding claim 14, Iagnemma teaches;
An apparatus implementable in a vehicle (taught as a system for generating control actions to assert supervisory control, paragraph 0036), comprising: 
The examiner notes that it has been held that the recitation that an element is "capable of' performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138] operating one or more components of the vehicle to maneuver the vehicle (taught as driving mechanisms of the vehicles being controlled by the set or control actions generated by a remote operator, paragraph 0082); 
a wireless transceiver capable of wirelessly communicating with a remote controller (taught as a wireless communication device, element 72, paragraph 0079); and 
a processor communicatively coupled to the vehicle control interface, and the wireless transceiver (taught as the processor, element 18, and transceiver, element 72 are coupled, shown in Fig 3, where a teleoperator with a computer process, element 171, connects to the vehicle control system, shown in Fig 1), the processor capable of performing operations comprising: 
establishing, via the wireless transceiver, a wireless communication with the remote controller (taught as the computer system connecting to communication devices, element 60, shown in Fig 3, to communicate with vehicles and infrastructure, paragraph 0069, and a wireless communication device, element 72); 
providing, via the wireless transceiver, the stream of video images captured by the camera to the remote controller (taught as providing data, including video information from a camera of the vehicle, paragraph 0079, which is communicated to an operator/teleoperator in a remote location, paragraph 0078); 
receiving, via the wireless transceiver, a maneuvering signal from the remote controller (taught as the remote operator conducting supervisory control, with a set or sequence of control actions, paragraph 0082); and   
taught as the driving mechanisms of the vehicles being controlled by the set or control actions, paragraph 0082, including speed and maneuvers, paragraph 0076).  
However, Iagnemma does not teach; a camera mounted on a gimbal and capable of capturing a stream of video images; 
one or more actuators capable of adjusting a position of the camera; a processor communicatively coupled to the camera, the one or more actuators. 
	Wang teaches; a camera mounted on a gimbal and capable of capturing a stream of video images (taught as a carrier including a set of gimbals, which hold a payload [and thus a camera, paragraph 0217], paragraph 0187); 
one or more actuators capable of adjusting a position of the camera (taught as adjusting a payload [including a camera, paragraph 0217] about one or more pivot axis via actuators, including roll, pitch, and yaw, paragraph 0187); a processor communicatively coupled to the camera, the one or more actuators (taught as a processor being used to determine the movements of the carrier [vehicle] and the payload, paragraph 0190). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera adjustment as taught by Wang in the system taught by Iagnemma in order to improve visibility and control of the remote operation of a vehicle. As suggested by Wang, such a system allows a user to better track and observe real time scenarios based on feedback real time images (paragraph 0217) and improve the flexibility and functionality (paragraph 0005), which is critical in controlling a vehicle remotely.

Regarding claim 16, Iagnemma as modified by Wang teaches;

determining that a condition with respect to the vehicle exists (disclosed as determining a vehicle condition, element 56, paragraph 0067); and 
notifying, via the wireless transceiver, the remote controller about the condition (disclosed as communicating properties to the operator regarding vehicle and driver/passenger states and conditions, paragraph 0075), 
wherein the processor receives the maneuvering signal responsive to the notifying of the remote controller about the condition (disclosed as the operator engaging in supervisory control under certain conditions, such as driver incapacitation, paragraph 0045).  

Regarding claim 17, Iagnemma as modified by Wang teaches;
The apparatus of claim 16 (see claim 16 rejection). Iagnemma further teaches; wherein the condition comprises a failure of an autonomous system of the vehicle (taught as detecting conditions of mechanical faults, paragraph 0067), inability of a human driver of the vehicle to operate the vehicle (taught as the operator [driver] becomes incapacitated, paragraph 0045, and the alertness/health of a human driver, paragraph 0075), or both.  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma (US20170336788A1) and further in view of Wang (US20160159463A1), and further in view of Phillips (US8843244B2).
Regarding claim 7, Iagnemma as modified by Wang teaches;
The method of claim 1 (see claim 1 rejection). However, Iagnemma does not teach; further comprising: 

controlling, by the processor, one or more actuators to adjust a position of the camera to point the camera in a front-facing direction with respect to the vehicle according to the reset signal.  
Phillips teaches; receiving, by the processor, a reset signal from the remote controller (taught as a button connected to the robot [related to a remote controlled vehicle, column 1 lines 15-20], column 11 lines 1-3); and 
controlling, by the processor, one or more actuators to adjust a position of the camera to point the camera in a front-facing direction with respect to the vehicle according to the reset signal (taught as the camera returning to a default position when the signal from the corresponding button press is received, column 11 lines 1-3, where the associated camera is shown to be pointing forwards in Fig 11).  
	It would be obvious to one of ordinary skill in the art to incorporate a reset signal as taught by Phillips in the system taught by Iagnemma as modified by Wang in order to improve camera control. A reset, or return to default position, allows one to quickly reorient the camera to a known position and thus overcome potential confusion from camera motion.

It has been determined that claims 20 contains no further limitations apart from those previously addressed in claims 7. Therefore, claim 20 is rejected under the same rationale as claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further use for UDP to communicate; US20080027591A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=User_Datagram_Protocol&oldid=759921806